Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 8-19) in the reply filed on 1/10/2022 is acknowledged.  Applicant elected with traverse but fails to present any arguments.  Thus, the election is treated without traverse.  

The Examiner acknowledges the supplemental amendment of 1/28/2022 to clarify the handle arrangement of claim 11.  The Examiner tried to follow up with Applicant regarding claims 10 and 13 but Applicant was unable to be reached on 2/2/2022 and no response has been received from Applicant so the Examiner is examining the application to their best understanding.

Regarding claims 10 and 13, “the angled portion translates the paddle away from an axis that travels through the straight second end portion in a direction orthogonal to the front side of the paddle” is directed toward the non-elected groups I and III.  Group II is drawn to the straight flat handle with a cover.  These claims are also considered to be withdrawn.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/4/2021 and 1/8/2021 are being considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusions on the cover as  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The protrusions on the paddle are shown. The Examiner is unsure if these protrusions are a texture applied to the cover, an inherent feature that might be due to the cover material such as foam, or if the protrusions are just showing through the material of the cover from the protrusions of the paddle.
Claim Interpretation
The term “flexible” is a relative term that is to be interpreted in view of the specification.  In paragraphs [0043] it’s described that “The flexible connector 112 comprises flexible material…. the flexible connector 112 may be made of a plastic or silicon material”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 -16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein the angled portion is flexible such that the paddle conforms to a cleaning surface when an end of the paddle is pressed against the cleaning surface.”  Group II consists of Figures 7-15 which shows a flat straight connector/ handle, having an “H” cross section.  The handle necks down in diameter to where it meets the paddle.  The Examiner recognizes that flexible is a relative term but it is unclear how the plastic “H” structure that is described as “rigid” is to be interpreted as flexible.  This claim may be directed toward a different embodiment, but the Examiner is trying to relate it best to the chosen group.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “wherein the angled portion is to be made of a plastic material.”  Since plastic is at least partially flexible.
Claim 16 recites that limitation “a thickness of less than between about 1/8 inch and 1/2 inch”.  It is unclear on what range is being claimed.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “a thickness of less than 1/2 inch”.
Claim 15 is rejected due to dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bailey (US2019/0374084).
Regarding claim 8 (Original) Bailey discloses a cleaning device comprising: 
a connector (Figure 6/7 Item 32) with a first end portion (near Item 36) having an angled portion and a straight second end portion (Annotated Figure 4 shows Item 14 as being straight and reducing in diameter to meet the paddle); 
a paddle (Item 16) with a flat plane (depicted in Fig 4), a front side, a back side, a proximal end, a distal end, a left side and a right side; and 
the paddle attached to the angled portion of the first end portion at the proximal end.  

    PNG
    media_image1.png
    696
    843
    media_image1.png
    Greyscale

Annotated Figure 4
Regarding claim 9 (Original) Bailey discloses cleaning device of claim 8, further comprising an attachable cleaning cover (Item 14) that has a flat plane shape with a front side and a back side (Paragraph [0026]); 
wherein the cleaning cover envelopes the paddle (Paragraph [0025]); 
wherein the cleaning cover has a first set of protrusions on the front side of the cleaning cover; wherein the cleaning cover has second set of protrusions on the back side of the cleaning cover; and wherein the first set of protrusions and the second set of protrusions are unequal in at least one of their size, shape, or pattern (Paragraph [0026] describes how the front and back sides of the cleaning cover can be of different materials.  One side can be of a sponge material and the other of an abrasive  A sponge and the abrasive surface is different textures, shapes, pattern, and/or materials which are both usually sporadic in nature).  

Claims 8, 11, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahbar-Dehghan (US 7,966,687) herein referred to as Rahbar.
Regarding claim 8 (Original) Rahbar discloses a cleaning device comprising: 
a connector (Item 14) with a first end portion having an angled portion and a straight second end portion (Annotated Figure 4 shows Item 14 as being straight and reducing in diameter to meet the paddle); 
a paddle (Item 16) with a flat plane (depicted in Fig 4), a front side, a back side, a proximal end, a distal end, a left side and a right side; and 
the proximal end of the paddle oriented toward the angled portion of the first end portion (the proximal end is close to and facing the angle portion).  
Regarding claim 11 (Currently Amended) Rahbar discloses a cleaning device comprising: 3Application No.: 17/062,587 Reply to the November 9, 2021, Requirement for Restriction Docket No.: VIC_0201 
a connector (Item 14) with a first end portion having an angled portion (reduction in diameter towards the paddle) and a straight second end portion comprising a handle (straight section of Item 14); 
a paddle (Item 16) with a flat front side with one or more protrusions (Item 34), a back side, a proximal end attached to the angled portion, a distal end, a left side and a right side (annotated Figure 4); and 
a cleaning cover (Item 18) that covers the flat front side of the paddle.  
Regarding claim 12 (Original) Rahbar discloses the cleaning device of claim 11, wherein the paddle is flexible such that it conforms to a cleaning surface when the paddle is pressed against the cleaning surface (flexible is viewed as a relative term.  Column 3 Lines 33-37 describe the handle being “rigid”, while the paddle is described in Column 3 Lines 57-58 as “semi rigid” or more flexible than the handle).  
Regarding claim 16 (Original) Rahbar discloses the cleaning device of claim 11, wherein the device has a thickness of less than 1/2 inch in an axis that is orthogonal to the front side of the paddle (Column 3 Lines 33-40 Item 14 can be cylindrical with Item 14a being a groove.  At least a section of the handle has a thickness of nearly 0, where the outer diameter meets the groove).  
Regarding claim 17 (Original) Rahbar discloses the cleaning device of claim 11, wherein the one or more protrusions are configured to concentrate pressure on a cleaning surface, when the paddle is pressed against the cleaning surface, in a concentrated area that is smaller than an area of the front side of the paddle (Item 34 has a smaller area than the front surface of the paddle).  
Regarding claim 18 (Original) Rahbar discloses the cleaning device of claim 17, wherein: the cleaning cover comprises of a cleaning material that envelopes the paddle; and the cleaning cover is configured to remove dirt or other build on window surfaces (Column 3 Line 57- Column 4 Lines 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahbar-Dehghan (US 7,966,687) in view of Per-Lee (US 5,673,455).
Regarding claim 14 (Original) Rahbar discloses the cleaning device of claim 11. (As best understood from above) Rahbar fails to explicitly disclose wherein the angled portion is made of a plastic material.  
Per-Lee teaches a connector made of a plastic material (Column 5 Lines 37-43).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of Rahbar to be of the plastic material as taught by Per-Lee.  Doing so would allow for the connector to be cheaply manufactured by an injection molding process.  Further, selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Please note in the instant application there is no criticality given to the plastic material of the connector.
Regarding claim 15 (Original) Rahbar in view of Per-Lee disclose the cleaning device of claim 14, wherein the angled portion is rigid in a rotation axis that is orthogonal to the flat plane of the paddle such that the paddle does not rotate toward the left side or the right side when the paddle is moved in a side-to-side motion Rahbar, Column 3 Lines 33-52, the connector is described as rigid).  
Regarding claim 19 (Original) Rahbar discloses the cleaning device of claim 18, wherein the cleaning cover is shaped to conform to the protrusions (Column 3 Lines 57-60, Item 18 is made of fabric which would conform to the underneath surface).  Rahbar fails to explicitly disclose the protrusions on the paddle have a hemispherical shape. (Rhabar discloses that the protrusions can be other shapes such as spikes or ridges Column 3 Line 47-50 )
Per-Lee teaches a handle with a cover that can cover a paddle with hemispherical shaped protrusions (Column 12 Lines 8-14).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of the protrusions of Rhabar to be hemispherical as taught by Per-Lee.  By increasing the curvature to be hemispherical, there is a decrease in corners which decreases the possibility of scratch fragile surfaces of optical glass.  Further, such a modification would involve a mere change in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723